                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

LUZ MARIA LUEVANOS,

              Plaintiff,

v.                                                      No. CV 20-993 RB/CG

WORLD WIDE TECHNOLOGY, LLC, AND
BG STAFFING, INC.,

              Defendants.


           ORDER EXTENDING DEADLINE FOR CLOSING DOCUMENTS

       THIS MATTER is before the Court on the parties’ Joint Motion for Extension to

File Closing Documents, (the “Motion”), (Doc. 50), filed May 14, 2021. In the Motion, the

parties request an extension to June 11, 2021, to submit closing documents. Id. at 1.

The parties state “[a] Release of All Claims has been fully executed by the parties;

however, funding has not yet occurred.” Id. The Court, having reviewed the Motion and

noting it is filed jointly, finds the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that the parties shall submit closing documents

by June 11, 2021. If further need for an extension arises, the parties are instructed to

file a formal motion on the record.

       IT IS SO ORDERED.


                                      THE HONORABLE CARMEN E. GARZA
                                      CHIEF UNITED STATES MAGISTRATE JUDGE
